FRANK, Circuit Judge
(concurring).
I concur but with the hope, expressed by Judge Learned Hand in Robbins v. Gottbetter, 2 Cir., 134 F.2d 843, 844 and Seligson v. Goldsmith, 2 Cir., 128 F.2d 977, 978, 979, that the Supreme Court will soon grant certiorari in some such case as *41this and overrule precedents that fasten upon us what seems to him and me an irrational rule of presumption, obviously contrary to fact, which enables trustees in bankruptcy to employ civil actions as substitutes for criminal proceedings.